Case 19-70322-lrc        Doc 17     Filed 05/11/20 Entered 05/11/20 10:45:35          Desc Main
                                    Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


In re:                                        )   Case No. 19-70322-lrc
                                              )
BROWN & PIPKINS, LLC d/b/a                    )   Chapter 7
ACSENTIAL                                     )
                                              )   Judge: Lisa Ritchey Craig
                       Debtor(s).             )
                                              )


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         Please take notice that Alan C. Hochheiser of Maurice Wutscher LLP, 23611 Chagrin
Blvd., Suite 207, Beachwood, OH 44122, has been retained as Attorney for AmTrust North
America, Inc. on behalf of Technology Insurance Company, Inc., Creditor in the above-referenced
Proceedings.
         Copies of all further communications, pleadings, court notices, and other papers should be
served on said Attorney as Attorney of Record.

                                              Respectfully submitted,

                                              MAURICE WUTSCHER, LLP

                                              /s/ Alan C. Hochheiser
                                              Alan C. Hochheiser
                                              Ohio Bar No. 0041222
                                              23611 Chagrin Blvd., Suite 207
                                              Beachwood, OH 44122
                                              Telephone: (216) 220-1129
                                              Facsimile: (216) 472-8510
                                              Email: ahochheiser@mauricewutscher.com

                                              Counsel for AmTrust North America, Inc. on behalf
                                              of Technology Insurance Company, Inc.
Case 19-70322-lrc       Doc 17      Filed 05/11/20 Entered 05/11/20 10:45:35          Desc Main
                                    Document      Page 2 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

In re:                                      )   Case No. 19-70322-lrc
                                            )
BROWN & PIPKINS, LLC d/b/a                  )   Chapter 7
ASCENTIAL                                   )
                                            )   Judge: Lisa Ritchey Craig
                       Debtor(s).           )
                                            )

                                 CERTIFICATE OF SERVICE

         The undersigned, Alan C. Hochheiser, of Maurice Wutscher LLP, hereby certifies that I
served a copy of the Notice of Appearance & Request for Notices on May 11, 2020, to the
following via CM/ECF Electronic mail or by depositing same in the United States Mail in properly
addressed envelopes with adequate postage to:

 Brown & Pipkins, LLC d/b/a Acsential           William A. Rountree, Esq.
 PO Box 312245                                  Rountree Leitman & Klein, LLC
 Atlanta, GA 31131                              Century Plaza I, Suite 175
                                                2987 Clairmont Road
                                                Atlanta, GA 30329
                                                wrountree@rlklawfirm.com

 S. Gregory Hays, Trustee                       Office of the United States Trustee
 Hays Financial Consulting, LLC                 362 Richard Russell Building
 2964 Peachtree Road, Suite 555                 75 Ted Turner Drive, SW
 Atlanta, GA 30305                              Atlanta, GA 30303
 ghays@haysconsulting.net                       Ustpregion21.at.ecf@usdoj.gov



Dated: May 11, 2020                         /s/ Alan C. Hochheiser
                                            Alan C. Hochheiser, Ohio Bar No. 0041222
                                            MAURICE WUTSCHER LLP

                                            Counsel for AmTrust North America, Inc. on behalf
                                            of Technology Insurance Company, Inc.
